Citation Nr: 0913214	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for deep vein 
thrombosis (DVT) of the right lower extremity (claimed as 
pain of muscles and tendons), currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for bilateral 
pulmonary embolism with history of pulmonary hypertension.

3.  Entitlement to an increased rating for degenerative joint 
disease (DJD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from May 1979 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which continued a noncompensable rating 
for the Veteran's DVT of the right lower extremity (claimed 
as pain of muscles and tendons).  A November 2006 rating 
decision increased the rating for this disability to 10 
percent, effective from November 17, 2004.  The Veteran has 
continued the appeal.  

In March 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  At that time, the Veteran indicated 
that other issues on appeal included the issue of entitlement 
to an effective date earlier than November 17, 2004 for the 
10 percent rating for his DVT of the right lower extremity.  
However, the Board's review of the record does not reflect 
the filing of a substantive appeal following the RO's 
issuance of a statement of the case as to this issue in March 
2007.  Consequently, the Board does not find that it 
currently has jurisdiction over this claim.  

At the time of his March 2008 hearing, the Veteran also 
asserted that the issue of entitlement to a compensable 
rating for bilateral pulmonary embolism with history of 
pulmonary hypertension had also been developed for current 
appellate review.  The record, however, reveals that 
following the April 2007 rating decision's denial of this 
claim, and the Veteran's filing of a March 2008 statement 
that may be construed as a notice of disagreement with this 
decision, the Veteran was not provided with a statement of 
the case.  Accordingly, the Board finds that this issue must 
be remanded for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Similarly, since 
that decision also denied entitlement to a rating in excess 
of 10 percent for DJD of the lumbar spine, and the March 2008 
statement may also be construed as a notice of disagreement 
with this aspect of the decision (the Veteran also expressed 
an intent to pursue this matter at the time of his hearing 
before the Board), the Board finds that this issue must also 
be remanded for the issuance of a statement of the case.  Id. 

The issues of entitlement to a compensable rating for 
bilateral pulmonary embolism with history of pulmonary 
hypertension and a rating in excess of 10 percent for DJD of 
the lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's DVT of the right lower extremity is manifested 
by persistent edema, incompletely relieved by elevation of 
the extremity, but not stasis pigmentation, persistent 
ulceration, or massive board-like edema with constant pain at 
rest.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but not greater, for 
DVT of the right lower extremity (claimed as pain of muscles 
and tendons), have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic Code 7121 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in December 2004, prior 
to the initial RO decision that denied the claim in March 
2005.  The letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.

The Board acknowledges that the December 2004 VCAA letter 
sent to the Veteran in connection with his increased rating 
claim does not meet the requirements of Vazquez-Flores and is 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.

An additional October 2006 letter also generally advised the 
Veteran as to the bases for assigning ratings and effective 
dates, and the case was readjudicated in a November 2006 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the December 2004 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic code provided in the July 2006 
statement of the case.  Thus, given the December 2004 and 
July 2006 VA correspondence, the Veteran is expected to have 
understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, his statements 
contained within VA examination reports reflect his assertion 
that his disability affected his ability to walk, stand, or 
sit for prolonged periods of time, and at the time of his 
hearing before the Board in March 2008, he indicated that 
this would periodically affect his ability to carry out his 
duties as a security officer.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post- 
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service, VA, and private treatment 
records.  The Veteran was also afforded VA examinations to 
support his increased rating claim, and the Veteran has not 
asserted that the most recent VA examination is inadequate 
for rating purposes.  Significantly, the Veteran has also not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to an Increased Rating

Background

Service connection for DVT of the right lower extremity (also 
claimed as pain of muscles and tendons) was granted by a 
December 2002 rating decision, at which time a noncompensable 
rating was assigned, effective from September 1, 2002, the RO 
finding that the Veteran's symptoms were not consistent with 
a compensable rating under 38 C.F.R. § 4.104, Diagnostic Code 
7121 (2008).  

The Veteran filed the subject claim for an increased rating 
in November 2004.

A VA outpatient record from December 2004 reflects that there 
were no abnormally dilated or noncompressible veins in the 
deep or superficial system.  The examiner commented that the 
venous colorflow duplex ultrasound of the lower extremities 
was consistent with a normal patent venous examination with 
no suggestion of acute deep vein thrombosis, with normal flow 
throughout bilaterally and no evidence of any reflux.  

VA arteries, veins, and miscellaneous examination in December 
2004 revealed that the Veteran reported swelling in the lower 
extremities at the rate of twice a month, worse on the left, 
if he did any prolonged walking or standing.  He did wear 
support hose for this, and occupationally, he reportedly was 
fine except he could not do any prolonged standing or 
sitting.  Physical examination revealed one protruding 
varicose vein on the left and that the Veteran wore support 
hose.  The diagnosis was one small varicose vein in the left 
lower extremity but with a history of deep vein thrombosis. 

A VA treatment record from August 2005 indicates that the 
Veteran had a history that included pulmonary embolism (PE), 
DVT, and post-phlebitic syndrome secondary to DVT.  Blood 
pressure was 110/86.  There was no lower extremity edema 
although the Veteran did have some varicose veins.  A VA 
treatment record from November 2005 reflects that the Veteran 
reported developing intermittent leg swelling.  Blood 
pressure was 112/72, and evaluation of the extremities 
revealed no cyanosis or edema.  The assessment included 
history of DVT and PE.  

A military clinical treatment record from the end of June 
2006 reflects that the Veteran complained of right leg pain 
and lateral right leg and toe numbness.  The Veteran was 
recommended to report to the emergency room if his symptoms 
worsened.  

A July 2006 private ultrasound study from Gulf Medical 
reflects a lack of wall-to-wall compressibility and loss of 
augmentation of the proximal right superficial femoral vein 
to the popliteal vein.  An intraluminal thrombus was also 
demonstrated.  Thrombus was also noted to extend into the 
right posterior tibial vein.  The impression was right deep 
vein thrombosis as described above.  

A VA treatment record from July 2006 reflects that the 
Veteran reported at this time for a recheck.  It was noted 
that a DVT had been found the previous day at Gulf Medical.  

August 2006 private records from FP Eagle Clinic (military 
clinic) reflect that the Veteran continued to complain of 
right leg pain (below the right knee).  There was a pulse 
discrepancy in the right lower extremity but no edema.  A 
September 2006 military clinical treatment record reflects 
that the Veteran was found to have a right deep venous 
thrombosis in July 2006.  Evaluation at this time revealed 
improvement in the deep venous thrombosis with recanalization 
and flow through the entire deep system.  From the distal 
superficial femoral through the popliteal system, there was 
marked wall thickening and decreased overall lumen compatible 
with resolving clot.  There were no levels of total 
obstruction.  The impression was recanalization with 
improvement but significant residual wall thrombus extending 
from the distal superficial femoral into the popliteal system 
(recommend recheck at six months after initiation of 
anticoagulation therapy).  

VA arteries, veins, and miscellaneous examination in November 
2006 revealed that the Veteran had a history of 
thrombophlebitis.  He had an emergency room visit in June 
2006 for recurrence of his deep vein thrombosis and was 
started on Coumadin.  He was currently a security officer but 
was unable to run or exert any energy due to dyspnea.  He was 
also unable to climb stairs for the same reason.  The Veteran 
was wearing thigh-high leg supports bilaterally.  He 
complained of fatigue and an aching sensation in his legs 
mostly at night.  He also complained of abnormal sensation 
associated with numbness, worse after prolonged standing or 
walking distance.  Overall range of activities had decreased.  
He had been very active and ran approximately five miles on a 
daily basis.  

Physical examination revealed blood pressure of 120/77 and 
pulse of 62.  After exercise, his blood pressure was 144/73 
and pulse, 85.  There was no evidence of any peripheral 
edema.  There were early varicosities on the inner aspect of 
the left lower leg and some early varicosities on the right.  
There was no palpable tenderness, increase in temperature, 
ulcerations or atrophy, and he was noted to have good pulses 
in the lower extremities.  The diagnoses were right leg post 
thrombophlebitis with pulmonary embolus with residual, and 
varicosities lower legs with residual.  

VA spine examination in February 2007 revealed that the 
Veteran related some doctor-prescribed bed rest due to leg 
swelling for DVT in July of 2006.  The Veteran indicated that 
the leg did not actually preclude exercise and exertion, but 
that during a flare-up, he could not do too much.  He denied 
any significant varicosities, and had no pain at rest or 
claudication.  The examiner noted that this condition was not 
arterial, but in fact deep venous.  Blood pressure at this 
time was 108/70 (normal).  Cardiovascular examination 
revealed no stasis dermatitis or pretibial edema.  There were 
also no gross varicosities.  The diagnoses included an 
incidental finding of aneurismal dilatation of the proximal 
ascending aorta without residuals.  

Military clinical records for the period of March 2007 to 
February 2008 reflect periodic evaluation with respect to the 
Veteran's anticoagulation medication.  In July 2007, the 
Veteran reported that his right lower leg continued to swell 
and was getting "redder."  The diagnosis was 
thrombophlebitis of the deep femoral vein, right.  

A February 2008 statement from the Veteran's supervisor 
reflects that the Veteran relinquished his duties as a full 
time Security Officer in favor of a part-time officer 
position based on "his medical condition with his DVT's in 
his legs."

At the Veteran's hearing before the Board in March 2008, the 
Veteran testified that he had experienced persistent swelling 
from walking since 2004 (transcript (T.) at p. 11).  He also 
noted that he would get discoloration and that his symptoms 
would prevent walking or standing (T. at p. 13).  The Veteran 
was regular taking medication to thin his blood (T. at p. 
26).  He was currently holding two part-time positions, one 
as part-time security officer and the other, as a substitute 
teacher (T. at p. 36).  

In an October 2008 statement, partially typed and partially 
handwritten, the Veteran wrote "new data reference 
peripheral arterial vascular disease" and "lower extremity 
arterial disease."


Analysis

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for a number of years, the primary concern for the 
Board is the current level of disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  As discussed below, the evidence of record reflects 
that the Veteran's disability remained constant with respect 
to the applicable schedular criteria.

Initially, the Board finds that the Veteran's DVT of the 
right lower extremity has been appropriately rated as post-
phlebitic syndrome under Diagnostic Code 7121.  There have 
been multiple diagnoses of thrombophlebitis, and the most 
recent VA examiner in February 2007 commented that the 
Veteran's condition was not arterial, but in fact deep 
venous, and as a layperson, the Veteran's statements 
referring to his condition as peripheral arterial vascular 
disease and lower extremity arterial disease are of 
insufficient weight to bring this conclusion into question.  
The Board would also note that such arterial conditions have 
not been formally adjudicated as secondary to the Veteran's 
DVT of the right lower extremity.  Consequently, the Board 
does not find that any arterially-based rating criteria are 
not for consideration.  

However, the rating criteria for post-phlebitic syndrome of 
any etiology provide that for the next higher rating of 20 
percent, the disability must exhibit persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema, and while 
the Board does not find that the evidence indicates findings 
of swelling on examination during the pertinent time frame on 
appeal, it does reflect continual complaints of swelling and 
the conscientious use of support stockings, even at the time 
of comprehensive examination.  Therefore, since the Board 
finds that the constant use of support stockings is evidence 
of persistent swelling, the Board will give the Veteran the 
benefit of the doubt and conclude that this evidence together 
with the Veteran's own uncontradicted assertions are 
sufficient to support entitlement to a 20 percent rating for 
his DVT of the right lower extremity under Diagnostic Code 
7121.

On the other hand, a 40 percent rating requires persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, and the evidence of record does not 
reflect any finding or diagnosis of eczema.  In addition, 
although the Board notes the Veteran's recent complaint that 
his DVT of the right lower extremity was "redder" in July 
2007, and he more recently testified that he experienced 
discoloration at the same time he had swelling at his Board 
hearing in March 2008, there are no clinical findings of 
stasis pigmentation at any point in time, and, unlike, edema, 
the Board is unable to infer from the Veteran's support 
stockings or medication that this disorder has been 
manifested by stasis pigmentation.  As a 60 percent rating 
additionally requires persistent ulceration, and a 100 
percent rating requires massive board-like edema, neither of 
which has been shown, an even higher rating for the Veteran's 
DVT of the right lower extremity is clearly not warranted.  
38 C.F.R. § 4.104, Diagnostic Code 7121.

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
DVT of the right lower extremity cause symptoms of swelling 
that significantly interfere with his ability to engage in 
activities that require prolonged standing, sitting, or 
walking.  However, such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disabilities.  In addition, while the 
Veteran has submitted the statement of a supervisor that 
specifically links this disability to the Veteran's inability 
to due full-time security work, the evidence does not reflect 
that this supervisor has any medical expertise in this 
regard, and in any event, the evidence of record is otherwise 
devoid of medical evidence that the Veteran's employment is 
markedly impaired as a sole result of this service-connected 
disability.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.


ORDER

Entitlement to a 20 percent rating, but not greater, for DVT 
of the right lower extremity (claimed as pain of muscles and 
tendons) is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.


REMAND

As was noted previously, at the time of the Veteran's March 
2008 hearing before the Board, the Veteran asserted that the 
issue of entitlement to a compensable rating for bilateral 
pulmonary embolism with history of pulmonary hypertension had 
also been developed for current appellate review.  The Board 
finds, however, that following the April 2007 rating 
decision's denial of this claim, a March 2008 statement was 
filed that may be construed as a notice of disagreement with 
this decision, and the Veteran was not provided with a 
statement of the case.  Accordingly, the Board finds that 
this issue must be remanded for the issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Similarly, since the April 2007 rating decision also denied 
entitlement to a rating in excess of 10 percent for DJD of 
the lumbar spine, and the March 2008 statement may also be 
construed as a notice of disagreement with this aspect of the 
decision (the Veteran also expressed an intent to pursue this 
matter at the time of his hearing before the Board), the 
Board finds that this issue must also be remanded for the 
issuance of a statement of the case.  Id.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with 
respect to the issues of entitlement to 
a compensable rating for bilateral 
pulmonary embolism with history of 
pulmonary hypertension and entitlement 
to a rating in excess of 10 percent for 
DJD of the lumbar spine.  The Veteran 
and his representative should be 
advised of the need to file a 
substantive appeal following the 
issuance of the statement of the case 
if the Veteran wishes to complete an 
appeal as to one or both claims.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


